IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ALONZIE WIGGINS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D13-6114

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed July 3, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Alonzie Williams, pro se, Petitioner.

Jennifer Parker, General Counsel, and Barbara Debelius, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.